DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 & 8-10 have been amended and examined as such.
Claims 11-18 have been added and examined as such.

Election/Restrictions
Newly submitted claims 13-14 & 17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 1-12, 15-16, & 18, drawn to an ink comprising the components as claimed, particularly a colorant that is resin particles dyed with fluorescent dye. 
Claims 1 & 13, drawn to an ink comprising a specific structural limitation of a proportion of a fluorescent dye.
Claims 1 & 14, drawn to an ink comprising a specific structural limitation of a proportion of the resin particles.
Claims 1 & 17, drawn to an ink comprising a specific structural limitation of an additional colorant separate from the previously claimed ink composition.
The inventions are distinct, each from each other because of the following reasons:
Inventions I & II are directed to a related ink with a distinct dye. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and the dependent claims change the scope of the invention.  The make-up of an ink using any amount of a generic fluorescent dye is chemically different and is not limited in the same way as the make-up of an ink using a specific amount of a fluorescent dye in proportion to the rest of the ink composition.
 Inventions I & III are directed to a related ink with a distinct resin particle. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and the dependent claims change the scope of the invention.  The make-up of an ink using any amount of a generic resin particle is chemically different and is not limited in the same way as the make-up of an ink using a specific amount of a resin particle in proportion to the rest of the ink composition.
Inventions I & IV are directed to a related ink with a distinct colorant. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and the dependent claims change the scope of the invention.  The make-up of an ink using any amount of a specific colorant with a detailed and limited size is chemically different and is not limited in the same way as the make-up of an ink using a specific amount, in proportion to the rest of the ink composition, of an additional colorant.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 13, 14, & 17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Cancellation of withdrawn claims is hereby requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 15-16, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhna (US 2005/0107492 A1) in view of Gummeson (US 2002/0198289 A1)  and further in view of BIRAU et al. (US 2010/0089983 A1).
As related to independent claims 1, 9, & 10, Sukhna teaches an inkjet printing method comprising discharging an ink to print an image over a print medium [claim 9] or an inkjet printing apparatus comprising an ink discharging unit configure to discharge an ink [claim 10] the ink [claim 1] comprising: water; a colorant; and an organic solvent (Sukhna – Page 1, Paragraphs 1,2, 4 & 9-18), wherein the colorant is resin particles dyed with a fluorescent dye (Sukhna – Page 2, Paragraph 28), wherein the resin particles contain a urethane resin (Sukhna – Page 2, Paragraph 33), and wherein pH of the ink is from 9 through 11 (Sukhna – Page 2, Paragraph 25). While Sukhna teaches the ink for an ink jet system (Sukhna – Page 1, Paragraph 4), it is limited in the teaching of the inkjet printing apparatus and method.  However, Gummeson teaches an inkjet ink comprising water; a colorant; and an organic solvent (Gummeson – Page 1, Paragraphs 2 & 14), wherein the colorant is resin particles dyed with a fluorescent dye (Gummeson – Page 5, Paragraph 45), wherein the resin particles contain a urethane resin (Gummeson – Page 2, Paragraphs 26-33) and specifically teaches an inkjet printing method and apparatus which uses said ink (Gummeson – Page 1, Paragraph 4 & 17).  Meanwhile, neither Sukhna nor Gummeson teach the specific volume average particle diameter.  However, BIRAU et al. teaches an ink comprising water, colorant and organic solvents (BIRAU et al. – Page 8, Paragraphs 103-104; Page 4, Paragraph 58; and Page 2, Paragraph 12) and specifically teaches a volume average particle diameter of the resin particles is in a range from 5 nm to 200 nm [i.e. 30-100 nm and 20-500 nm] (BIRAU et al. – Page 2, Paragraph 12 and Page 14, Paragraph 164).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the ink of Sukhna in the inkjet printing apparatus with the printing method of Gummeson and further specify the size limitations of the resin particles as taught by BIRAU et al. in an effort to provide an ink that meets various stringent performance characteristics and provides a dye-based ink jet ink with acceptable waterfastness while maintaining other desirable characteristics including smaller fluorescent particles that minimize or avoid the problems associated with conventional particles (Gummeson – Page 1, Paragraphs 4, 5, & 16 and BIRAU et al. – Page 4, Paragraph 43).
As related to dependent claim 2, the combination of Sukhna, Gummeson, and BIRAU et al. remains as applied above and continues to teach an acid value of the urethane resin is 10 mgKOH/g or greater (Sukhna – Page 2, Paragraph 33 and Gummeson – Page 2, Paragraphs 26-33).
As related to dependent claim 3, the combination of Sukhna, Gummeson, and BIRAU et al. remains as applied above and continues to teach the fluorescent dye is at least one selected from the group consisting of C.I. acid red 52, C.I. acid red 87, C.I. acid red 92, C.I. basic violet 10, basic violet 11, basic violet 11:1, C.I. acid yellow 3, and C.I. acid yellow 73 (Sukhna – Page 4, Paragraphs 46-47; Gummeson – Page 4 – Page 5, Paragraph 45; and BIRAU et al. – Page 15, Paragraph 172).
As related to dependent claim 4, the combination of Sukhna, Gummeson, and BIRAU et al. remains as applied above and continues to teach the ink further comprises a polyacrylic acid salt having a weight average molecular weight of from 3,000 through 10,000 (Sukhna – Page 2, Paragraph 34 and Gummeson – Page 8, Paragraphs 66-67).
As related to dependent claim 5, the combination of Sukhna, Gummeson, and BIRAU et al. remains as applied above and continues to teach the resin particles contain a plurality of kinds of resins, and wherein the resins include the urethane resin and an acrylic resin (Sukhna – Page 2, Paragraphs 27 & 33; Gummeson – Page 2, Paragraphs 26-33; and BIRAU et al. – Page 5, Paragraph 69).
As related to dependent claim 6, the combination of Sukhna, Gummeson, and BIRAU et al. remains as applied above and continues to teach the ink is a water-based fluorescent color ink (Sukhna – Page 1, Paragraphs 9-18 & Page 2, Paragraph 28 and Gummeson – Page 1, Paragraph 14 & Page 4 – Page 5, Paragraph 45).
As related to dependent claim 7, the combination of Sukhna, Gummeson, and BIRAU et al.  remains as applied above and continues to teach the ink is for inkjet (Sukhna – Page 1, Paragraph 4; Gummeson – Page 1, Paragraphs 2-4; and BIRAU et al. – Page 4, Paragraph 48).
As related to dependent claim 8, the combination of Sukhna, Gummeson, and BIRAU et al.  remains as applied above and continues to teach an ink stored container comprising: the ink; and a container, wherein the ink is stored in the container (Sukhna – Page 1, Paragraph 4 and Gummeson – Page 1, Paragraphs 2-4).
As related to dependent claim 11, the combination of Sukhna, Gummeson, and BIRAU et al.  remains as applied above and continues to teach the volume average particle diameter of the resin particles is in a range of from 10 nm to 100 nm BIRAU et al. – Page 2, Paragraph 12 and Page 14, Paragraph 164).
As related to dependent claim 12, the combination of Sukhna, Gummeson, and BIRAU et al.  remains as applied above and continues to teach the organic solvent is selected from the group consisting of a polyvalent alcohol, a polyvalent alcohol alkyl ether, a polyvalent alcohol aryl ether, a nitrogen-containing heterocyclic compound, an amide, an amine, a sulfur- containing compound, propylene carbonate, and ethylene carbonate (Gummeson – Page 4, Paragraph 41 and BIRAU et al. – Page 8, Paragraphs 103-104).
As related to dependent claim 15, the combination of Sukhna, Gummeson, and BIRAU et al.  remains as applied above and continues to teach the ink comprises a dispersion aid (Sukhna – Page 2, Paragraph 32; Gummeson – Page 6, Paragraph 57; and BIRAU et al. – Page 1, Paragraph 8 & Page 13, Paragraph 157).
As related to dependent claim 16, the combination of Sukhna, Gummeson, and BIRAU et al.  remains as applied above and continues to teach the ink comprises at least one further component selected from the group consisting of a surfactant, a foam suppressant, a permeation agent, a pH adjustor, a preservative, a fungicide, and a corrosion inhibitor. (Sukhna – Page 2, Paragraph 32; Gummeson – Page 6, Paragraph 57; and BIRAU et al. – Page 1, Paragraph 8 & Page 13, Paragraph 157).
As related to dependent claim 18, the combination of Sukhna, Gummeson, and BIRAU et al.  remains as applied above and continues to teach the organic solvent is 1,3- butanediol or 2-ethyl-1,3-hexanediol (BIRAU et al. – Page 11, Paragraph 136).

Response to Arguments
Applicant’s arguments with respect to claims 1, & 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ober et al. (US 4,613,559 A) teaches a colored printing composition with polymer particles having diameters of 30-2000 nm and contain dyes.  Schwartz et al. (US 5,073,498 A) teaches fluorescent dyes contained in microbeads and is referenced in previously cited art.  Haugland et al. (US 5,723,218 A) teaches a polymer microparticle with a volume average diameter of 10 – 500 nm, made up of urethane which contains fluorescent dye.  Winnik et al. (US 9,465,036 B2) teaches resin particles with a volume average diameter of 30 – 500 nm, which contain fluorescent dye.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853